DETAILED ACTION
This office action is in response to amendments filed on 08/11/2021.
Claims 1, 6-9, and 14-20 are pending of which claims 1, 9 and 20 are independent claims, of which claims 2-5 and 10-13 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 6-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200022175 to Xiong (hereinafter “Xiong”) in view of US. Pub. 20210144700 to Lee (hereinafter “Lee”).


Regarding claim 1: Xiong discloses an information transmission method, comprising: receiving, by the terminal, first downlink control information, wherein the first downlink control information carries first indication information and second indication information (Xiong, see paragraph [0119], in a two stage DCI, where the first stage DCI may be transmitted in the first CC while the second stage DCI and the scheduled DL data may be transmitted in the second CC; the fact of the second stage DCI in the second CC may be indicated in the first stage DCI, for example, in the first stage DCI, the following information may be included: (1) a resource allocation of the second stage DCI or data transmission; (2) an indication of payload size, aggregation level, and/or candidates for the second stage DCI; (3) a DL control resource set used for the monitoring of the second stage DCI; and see paragraph [0120], FIG. 12, in cross-carriers scheduling with two stage DCI, first stage DCI may be transmitted in CC #1 while the second stage DCI together with the PDSCH/PUSCH data transmission may be transmitted in CC #2, transmitting the information in two stages reduces the signaling overhead on the control channel and still allows the necessary control information to be transmitted, and DAI may be carried by the second DCI), wherein the first indication information corresponding to a counter downlink assignment indicator (DAI) is used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, and the second indication information corresponding to a total DAI is used to indicate a total number of downlink data channels received by the terminal that have different data content( Xiong,  see paragraph [0162], for dynamic HARQ-ACK codebook for carrier aggregation, DAI  has two fields the counter (C-DAI) and total (T-DAI), and both counter downlink assignment index(C-DAI) and total DAI (T-DAI) may be indicated in the DCI of the PDCCH for the scheduling of DL data transmission on multiple CCs, the size of (C-DAI) and (T-DAI) may be fixed, e.g., 2 bits, respectively) wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have Xiong,  see paragraph [0163], a DAI may be divided into two types, i.e., a counter-DAI (C-DAI) and a total-DAI (T-DAI); the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in the same subframe, the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in different subframes; the T-DAI may have a value which increases for each subframe in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE)  comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that carry different TBs; wherein for the total number indicated by the second indication information, multiple downlink data channels over which a same TB is transmitted are counted once (Xiong,  see paragraph [0163], the T-DAI may have a value which increases for each subframe or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE).  

However, Xiong does not explicitly teach receiving, by a terminal, first configuration information, and determining, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier. However, Lee in the same or similar field of endeavor teaches receiving, by a terminal, first configuration information, and determining, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier (Lee, , see paragraph [0230],DCI may carry multiple different PDCCH candidates that use multiple time units or intervals, and  a different starting slot (or mini-slot) may be configured for each PDCCH candidate (set); Information about the starting slot (or mini-slot) may be configured for/indicated to the UE by a higher-layer signal and/or DCI; for example, if it is indicated that candidate #1 starts in slot #1 and candidate #2 starts in slot #2, the UE may flexibly adjust the starting slot of each candidate, while performing combining more easily, by identifying the starting slot of each candidate). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Xiong’s system/method because it would allow configuration of a hopping function that may be different  (Lee; [0044]; [0194]).

Regarding claim 6: Xiong discloses the method according to claim 1, wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that are corresponding to different hybrid automatic repeat request (HARQ) processes( Xiong,  see paragraph [0162], for dynamic HARQ-ACK codebook for carrier aggregation, both counter downlink assignment index(C-DAI) and total DAI (T-DAI) may be indicated in the DCI of the PDCCH for the scheduling of DL data transmission on multiple CCs, the size of (C-DAI) and (T-DAI) may be fixed, e.g., 2 bits, respectively).  

Regarding claim 7: Xiong discloses the method according to claim 1, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information(Xiong,  see paragraph [0163], the T-DAI may have a value which increases for each subframe or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE).  
.  
Regarding claim 8: Xiong discloses the method according to claim 1, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes (Xiong,  see paragraph [0162], for dynamic HARQ-ACK codebook for carrier aggregation, DAI has two fields, counter (C-DAI) and total (T-DAI) and  both counter downlink assignment index(C-DAI) and total DAI (T-DAI) may be indicated in the DCI of the PDCCH for the scheduling of DL data transmission on multiple CCs, the size of (C-DAI) and (T-DAI) may be fixed, e.g., 2 bits, respectively).  
.  
Regarding claim 9: Xiong discloses an information transmission apparatus, comprising: a processor, a memory and a transceiver, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory to: control the transceiver to receive first downlink control information, wherein the first downlink control information carries first indication information and second indication information(Xiong, see paragraph [0119], in a two stage DCI, where the first stage DCI may be transmitted in the first CC while the second stage DCI and the scheduled DL data may be transmitted in the second CC; the fact of the second stage DCI in the second CC may be indicated in the first stage DCI, for example, in the first stage DCI, the following information may be included: (1) a resource allocation of the second stage DCI or data transmission; (2) an indication of payload size, aggregation level, and/or candidates for the second stage DCI; (3) a DL control resource set used for the monitoring of the second stage DCI; and see paragraph [0120], FIG. 12, in cross-carriers scheduling with two stage DCI, first stage DCI may be transmitted in CC #1 while the second stage DCI together with the PDSCH/PUSCH data transmission may be transmitted in CC #2, transmitting the information in two stages reduces the signaling overhead on the control channel and still allows the necessary control information to be transmitted, and DAI may be carried by the second DCI), wherein the first indication information corresponding to a counter downlink assignment indicator (DAI) is used to indicate an accumulative number of downlink data channels received by a terminal that have different data content, and the second indication information corresponding to a total DAI is used to indicate a total number of downlink data channels received by the terminal that have different data content ( Xiong,  see paragraph [0162], for dynamic HARQ-ACK codebook for carrier aggregation, DAI  has two fields the counter (C-DAI) and total (T-DAI), and both counter downlink assignment index(C-DAI) and total DAI (T-DAI) may be indicated in the DCI of the PDCCH for the scheduling of DL data transmission on multiple CCs, the size of (C-DAI) and (T-DAI) may be fixed, e.g., 2 bits, respectively) wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that carry different transport blocks (TBs); wherein multiple downlink data channels over which a same TB is transmitted correspond to the same first indication information (Xiong,  see paragraph [0163], a DAI may be divided into two types, i.e., a counter-DAI (C-DAI) and a total-DAI (T-DAI); the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in the same subframe, the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in different subframes; the T-DAI may have a value which increases for each subframe in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE);  wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that carry different TBs: wherein for the total number indicated by the second indication information, multiple downlink data channels over which a same TB is transmitted are counted once (Xiong,  see paragraph [0163], the T-DAI may have a value which increases for each subframe or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE).  
  
However, Xiong does not explicitly teach control the transceiver to receive first configuration information, and determine, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier. However, Lee in the same or similar field of endeavor teaches control the transceiver to receive first configuration information, and determine, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier(Lee, see paragraph [0230], DCI may carry multiple different PDCCH candidates that use multiple time units or intervals, and  a different starting slot (or mini-slot) may be configured for each PDCCH candidate (set); Information about the starting slot (or mini-slot) may be configured for/indicated to the UE by a higher-layer signal and/or DCI; for example, if it is indicated that candidate #1 starts in slot #1 and candidate #2 starts in slot #2, the UE may flexibly adjust the starting slot of each candidate, while performing combining more easily, by identifying the starting slot of each candidate). It would have been obvious for one having ordinary level of skill in the art before the effective  (Lee; [0044]; [0194]).

Regarding claim 14: Xiong discloses the apparatus according to claim 9, wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that are corresponding to different HARQ processes(Xiong,  see paragraph [0112], DCI may indicate the starting HARQ process identification (ID) for the data transmission in the first slot, and the HARQ process ID for data transmission for subsequent slots may be derived accordingly, for instance, the HARQ process ID may be incrementally increased by 1 in the HARQ process ID,  see paragraph [0163], DCI may also contain DAI with two fields, where the T-DAI may have a value which increases for each subframe ( a subframe contains multiple slots) or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE).  

Regarding claim 15: Xiong discloses the apparatus according to claim 9, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information(Xiong,  see paragraph [0112], DCI may indicate the starting HARQ process identification (ID) for the data transmission in the first slot, and the HARQ process ID for data transmission for subsequent slots may be derived accordingly, for instance, the HARQ process ID may be incrementally increased by 1 in the HARQ process ID).  

Regarding claim 16: Xiong discloses the apparatus according to claim 9, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes(Xiong,  see paragraph [0112], DCI may indicate the starting HARQ process identification (ID) for the data transmission in the first slot, and the HARQ process ID for data transmission for subsequent slots may be derived accordingly, for instance, the HARQ process ID may be incrementally increased by 1 in the HARQ process ID, see paragraph [0163], DCI may also contain DAI with two fields, where the T-DAI may have a value which increases for each subframe ( a subframe contains multiple slots) or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE. Note: that T-DAI represents multiple slots because T-DAI information for a subframe and HARQ process is per slot).  

Regarding claim 17: Xiong discloses the apparatus according to claim 9, wherein corresponding to the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content, for the total number indicated by the second indication information, multiple downlink data channels corresponding to a same HARQ process are counted once(Xiong,  see paragraph [0112], DCI may indicate the starting HARQ process identification (ID) for the data transmission in the first slot, and the HARQ process ID for data transmission for subsequent slots may be derived accordingly, for instance, the HARQ process ID may be incrementally increased by 1 in the HARQ process ID, see paragraph [0163], DCI may also contain DAI with two fields, where the T-DAI may have a value which increases for each subframe ( a subframe contains multiple slots) or for each channel in which the PDSCH data is scheduled for each cell. Note: there is no duplication HARQ process ID, and the number that is indicated by T-DAI). 

Regarding claim 18: Xiong discloses the apparatus according to claim 9, wherein the downlink data channel is transmitted by a target resource unit which is determined by carrier information and downlink channel monitoring occasion information (Xiong, see paragraph [0119], the first stage DCI may be transmitted in the first CC while the second stage DCI and the scheduled DL data may be transmitted in the second CC. The fact of the second stage DCI in the second CC may be indicated in the first stage DCI and the first stage DCI contains a DL control resource set used for the monitoring of the second stage DCI). 

Regarding claim 19: Xiong discloses the apparatus according to claim 18, wherein at least one of carrier information and downlink channel monitoring occasion information corresponding to different downlink data channels is different(Xiong, see paragraph [0119], each carrier information is unique and  scheduled using  the first stage DCI, for example, in the first stage DCI, the following information may be included: (1) a resource allocation of the second stage DCI or data transmission; (2) an indication of payload size, aggregation level, and/or candidates for the second stage DCI; (3) a DL control resource set used for the monitoring of the second stage DCI and this associated with the respective carrier).  

Regarding claim 20: Xiong discloses an information transmission apparatus, comprising: a processor, a memory and a transceiver, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory to control the transceiver to: transmit first downlink control information, wherein the first downlink control information carries first indication information and second indication information(Xiong, see paragraph [0119], in a two stage DCI, where the first stage DCI may be transmitted in the first CC while the second stage DCI and the scheduled DL data may be transmitted in the second CC; the fact of the second stage DCI in the second CC may be indicated in the first stage DCI, for example, in the first stage DCI, the following information may be included: (1) a resource allocation of the second stage DCI or data transmission; (2) an indication of payload size, aggregation level, and/or candidates for the second stage DCI; (3) a DL control resource set used for the monitoring of the second stage DCI; and see paragraph [0120], FIG. 12, in cross-carriers scheduling with two stage DCI, first stage DCI may be transmitted in CC #1 while the second stage DCI together with the PDSCH/PUSCH data transmission may be transmitted in CC #2, transmitting the information in two stages reduces the signaling overhead on the control channel and still allows the necessary control information to be transmitted, and DAI may be carried by the second DCI), wherein the first indication information corresponding to a counter downlink assignment indicator (DAI) is used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, and the second indication information corresponding to a total DAI is used to indicate a total Xiong,  see paragraph [0162], for dynamic HARQ-ACK codebook for carrier aggregation, DAI  has two fields the counter (C-DAI) and total (T-DAI), and both counter downlink assignment index(C-DAI) and total DAI (T-DAI) may be indicated in the DCI of the PDCCH for the scheduling of DL data transmission on multiple CCs, the size of (C-DAI) and (T-DAI) may be fixed, e.g., 2 bits, respectively)wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that carry different transport blocks (TBs) wherein multiple downlink data channels over which a same TB is transmitted correspond to the same first indication information wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content (Xiong,  see paragraph [0163], a DAI may be divided into two types, i.e., a counter-DAI (C-DAI) and a total-DAI (T-DAI); the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in the same subframe, the C-DAI may have a successively increasing value for PDSCH data transmissions scheduled for different cells in different subframes; the T-DAI may have a value which increases for each subframe in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE) comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that carry different TBs; wherein for the total number indicated by the second indication information, multiple downlink data channels over which a same TB is transmitted are counted once(Xiong,  see paragraph [0163], the T-DAI may have a value which increases for each subframe or for each channel in which the PDSCH data is scheduled for each cell; for dynamic HARQ-ACK codebook determination, if spatial bundling is not configured, 2 HARQ-ACK bits may be reported per serving cell regardless of transmission mode as long as there is at least one serving cell configured with a transmission mode supporting 2 transport blocks (TB); this may help avoid ambiguity on the total number of HARQ-ACK bits between a gNB and a UE).  

However, Xiong does not explicitly teach transmit first configuration information, wherein the first configuration information is used by a terminal to determine that multiple time units are used to transmit one downlink data channel in at least one carrier. However, Lee in the same or similar field of endeavor teaches transmit first configuration information, wherein the first configuration information is used by a terminal to determine that multiple time units are used to transmit one downlink data channel in at least one carrier(Lee, , see paragraph (Lee, , see paragraph [0230],DCI may carry multiple different PDCCH candidates that use multiple time units or intervals, and  a different starting slot (or mini-slot) may be configured for each PDCCH candidate (set); Information about the starting slot (or mini-slot) may be configured for/indicated to the UE by a higher-layer signal and/or DCI; for example, if it is indicated that candidate #1 starts in slot #1 and candidate #2 starts in slot #2, the UE may flexibly adjust the starting slot of each candidate, while performing combining more easily, by identifying the starting slot of each candidate)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Xiong’s system/method because it would allow configuration of a hopping function that may be different according to a hopping unit.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to avoid or reduce collisions between resources having different hopping units (Lee; [0044]; [0194]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on the newly-cited Xiong reference for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476